In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 15‐2339 
UNITED STATES OF AMERICA, 
                                                     Plaintiff‐Appellee, 

                                   v. 

TRAVIS COLE MAXFIELD, 
                                                 Defendant‐Appellant. 
                      ____________________ 

          Appeal from the United States District Court for the 
                     Southern District of Illinois. 
          No. 14‐CR‐30197‐2 — Nancy J. Rosenstengel, Judge. 
                      ____________________ 

  ARGUED JANUARY 27, 2016 — DECIDED FEBRUARY 11, 2016 
               ____________________ 

   Before POSNER, KANNE, and HAMILTON, Circuit Judges. 
    PER  CURIAM.  Travis  Maxfield  challenges  the  188‐month 
prison  sentence  imposed  on  him  for  his  convictions  related 
to  his  manufacture  and  distribution  of  methamphetamine. 
He contends that the sentencing court erred by denying his 
request  for  a  downward  departure  based  on  his  argument 
that  one  of  the  felonies  used  to  designate  him  a  career  of‐
fender,  though  technically  a  crime  of  violence,  was  not  in 
fact  violent.  But  the  district  court  considered  Maxfield’s  ar‐
2                                                      No. 15‐2339 

gument  both  as  a  request  to  depart  downward  and  within 
the  discussion  of  the  sentencing  factors  in  18  U.S.C. 
§ 3553(a). Thus, we affirm the sentence. 
                           I. BACKGROUND 
    Maxfield  manufactured  methamphetamine  for  personal 
use and sale, using boxes of over‐the‐counter cold and aller‐
gy  medication  containing  pseudoephedrine  that  he  bought 
or  paid  others  to  buy  for  him.  He  was  searched  by  law  en‐
forcement  agents  who  discovered  more  than  100 
pseudoephedrine  pills  and  about  half  a  gram  of  metham‐
phetamine;  their  search  of  his  motel  room  revealed  other 
items  used  to  make  methamphetamine,  and  he  admitted 
manufacturing  methamphetamine.  Maxfield  was  released 
and  warned  to  discontinue  his  illegal  activities.  One  week 
later,  Maxfield  sold  half  a  gram  of  methamphetamine  to  a 
confidential informant. 
    Maxfield  was  indicted  for  one  count  of  conspiring  to 
manufacture and distribute methamphetamine, see 21 U.S.C. 
§§  846,  841(a)(1),  one  count  of  manufacturing  methamphet‐
amine,  §  841(a)(1),  one  count  of  distributing  methampheta‐
mine,  §  841(a)(1),  and  two  counts  of  possessing  a  listed 
chemical  knowing  it  would  be  used  to  manufacture  a  con‐
trolled  substance,  §  841(c)(2).  Maxfield  pled  guilty  to  the 
charges without a plea agreement. 
    A  probation  officer  filed  a  presentence  investigation  re‐
port concluding that Maxfield was responsible for 144 grams 
of methamphetamine. Because Maxfield had two prior felo‐
ny  convictions  for  crimes  of  violence—residential  burglary 
and  aggravated  battery—he  was  a  career  offender  with  an 
offense level of 34. See U.S.S.G. §§ 4B1.1, 4B1.2(a)(2) . After a 
No. 15‐2339                                                         3

three‐level  reduction  for  acceptance  of  responsibility,  see 
U.S.S.G.  § 3E1.1,  Maxfield’s  total  offense  level  was  31.  The 
probation officer calculated Maxfield’s criminal history score 
at 22, establishing a criminal history category of VI and not‐
ed  too  that  as  a  career  offender  Maxfield’s  criminal  history 
would have been VI regardless. See U.S.S.G. § 4B1.1(b). This 
yielded  a  guidelines  range  of  188  to  235  months’  imprison‐
ment. 
    Maxfield filed a written objection to his designation as a 
career  offender. Maxfield conceded  that  the residential  bur‐
glary, see 720 ILCS 5/19‐3(a), qualified as a crime of violence 
based on the statutory elements of the crime. See Dawkins v. 
United  States,  809  F.3d  953,  954–55  (7th  Cir.  2016);  United 
States v. Hoults, 240 F.3d 647, 651 (7th Cir. 2001); United States 
v. Coleman, 38 F.3d 856, 859 (7th Cir. 1994). But he asked the 
court to consider the facts of his offense and whether the ca‐
reer‐offender provision resulted in an unnecessarily high of‐
fense  level.  Maxfield  alleged  that  he  entered  the  residence 
with a key and therefore, as a factual matter, his was a non‐
violent  burglary.  Had  he  not  been  a  career  offender, 
Maxfield’s offense level would have been 21, and the result‐
ant guideline range would have been 100 to 125 months’ im‐
prisonment. 
    Maxfield also filed a sentencing memorandum and a mo‐
tion  for  a  downward  departure.  He  again  conceded  that  he 
technically  qualified  as  a  career  offender  and  repeated  his 
request that the court consider the circumstances of his resi‐
dential  burglary.  He  also  emphasized  mitigating  factors—
long‐term drug addiction, childhood abuse, family deaths—
and  asked  the  court  to  impose  a  sentence  around  100  to 
4                                                      No. 15‐2339 

125 months. Maxfield repeated his argument at the sentenc‐
ing hearing. 
    The  district  court  agreed  with  the  probation  officer  that 
the residential burglary qualified as a predicate felony under 
the  career‐offender  guideline.  The  court  recognized  that 
Maxfield  “wants  to  make  the  argument,  I  think,  more  as 
support for a motion for a downward departure or as related 
to 3553(a) factors.” 
    The court then denied the motion for a downward depar‐
ture,  reasoning  that  there  were  no  grounds  for  a  departure 
under  the  guidelines  and  Maxfield’s  argument  was  more 
appropriately considered under § 3553. The court considered 
Maxfield’s  argument  in  this  light  and  found  that  it  did  not 
support  a  below‐guideline  sentence.  The  district  court  in‐
stead concluded that a sentence at the low end of the guide‐
lines  was  appropriate  and  sentenced  Maxfield  to 
188 months’  imprisonment,  followed  by  a  term  of  4  years’ 
supervised release. 
   At  the  end  of  the  hearing,  the  district  court  asked 
Maxfield and his counsel if all of  their arguments had  been 
adequately addressed. They responded that they had. 
                             II. ANALYSIS 
    Maxfield  argues  that  the  district  court  erred  in  denying 
his  request  for  a  downward  departure  based  on  the  facts 
surrounding  his  conviction  for  residential  burglary.  He  ar‐
gues  that  the  district  court  did  not  consider  varying  down‐
ward  and  failed  to  adequately  address  whether  an  element 
of force or violence pertaining to his 2007 residential burgla‐
ry  conviction  was  reasonably  present  or  not.  He  concludes 
therefore  that  the  denial  of  his  motion  for  a  downward  de‐
No. 15‐2339                                                              5

parture  was  unreasonable.  Maxfield’s  argument  fails  for 
several reasons. 
    First, downward variances or departures are obsolete af‐
ter  United  States  v.  Booker,  543  U.S.  220,  233–34,  245  (2005). 
Courts  now  use  aggravating  and  mitigating  factors  that,  in 
applying the factors in 18 U.S.C. § 3553(a), may lead to a sen‐
tence below or above the guidelines range. See United States 
v. Brown, 732 F.3d 781, 786 (7th Cir. 2013); United States v. Lu‐
cas,  670 F.3d  784,  791  (7th  Cir.  2012).  District  courts  can  be 
guided by the departure provisions and apply them by way 
of  analogy  when  assessing  the  § 3553(a)  factors.  Brown, 
732 F.3d at 786; Lucas, 670 F.3d at 791. Therefore, Maxfield is 
really  arguing  that  the  district  court  failed  to  address  ade‐
quately his argument in mitigation. See United States v. Gar‐
cia‐Segura,  717 F.3d  566,  568  (7th  Cir.  2013);  United  States  v. 
Cunningham, 429 F.3d 673, 679 (7th Cir. 2005). 
    Second, Maxfield is incorrect that the court failed to con‐
sider  his  argument.  The  district  court  explicitly  considered 
his request for a downward departure but found no basis for 
a  downward  departure  under  the  guidelines.  For  the  first 
time  on  appeal,  Maxfield  points  to  a  policy  statement  in 
§ 4A1.3(b)(1),  but  §  4A1.3(b)(1)  allows  a  downward  depar‐
ture if the defendant’s criminal history category is substantial‐
ly overrepresented. Maxfield questions only the reasonable‐
ness  of  the  10  point  increase  in  his  offense  level;  he  does  not 
argue  that  his  criminal  history  category  is  overrepresented. 
Nor  could  he,  because,  as  the  district  court  recognized,  his 
criminal history category was VI with or without the career‐
offender status. 
   The  district  court  also  explicitly  and  appropriately  con‐
sidered  Maxfield’s  argument  about  the  facts  of  his  residen‐
6                                                        No. 15‐2339 

tial  burglary  conviction  as  one  in  mitigation  under  §  3553. 
The district court thought it was a good argument but decid‐
ed it “goes toward a low‐end guideline sentence.” This was 
after  the  district  court  determined  there  were  many  factors 
that  support  a  high‐end  guideline  sentence.  A  within‐
guidelines  sentence  is  presumptively  reasonable,  and 
Maxfield does  not  show  that the court’s reasoning  is  incon‐
sistent with the § 3553(a) factors or otherwise rebut that pre‐
sumption.  See  Rita  v.  United  States,  551 U.S.  338,  347  (2007). 
The  district  court  weighed  the  §  3553(a)  factors,  including 
Maxfield’s  family  circumstances,  his  drug  abuse,  his  crimi‐
nal history, and the need for general and specific deterrence, 
in addition to the factual circumstances of Maxfield’s previ‐
ous conviction.  
    Finally, when the court asked counsel if any argument in 
mitigation  had  been  overlooked,  counsel  said  no.  Having 
passed  up  the  chance  for  elaboration,  Maxfield  waived  the 
argument, and he cannot argue now that the court’s explana‐
tion was inadequate. See United States v. Modjewski, 783 F.3d 
645,  654–55  (7th Cir. 2015);  United  States  v.  Donelli,  747  F.3d 
936, 940–41 (7th Cir. 2014). 
                         III. CONCLUSION 
     Accordingly, the sentence is affirmed.